Schultheis, J.
(dissenting) — The issuance of an arrest warrant is based on probable cause that a crime has been committed, or in this case that Lonnie Walls violated the conditions of his probation (now community supervision). First degree escape requires more than mere allegations of criminal conduct — it requires a conviction. RCW 9A.76-.110(1) (“detained pursuant to a conviction of a felony or an equivalent juvenile offense”). Here, Mr. Walls had been only accused of violating the conditions of his probation. There was yet to be a judicial determination of whether he violated his probation. As such, he was not detained pursuant to a felony conviction as required for first degree escape. I therefore respectfully dissent.
The first degree escape statute must be read in conjunction with the other escape statutes. In re Personal Restraint of Yim, 139 Wn.2d 581, 592, 989 P.2d 512 (1999) (statutes that relate to the same subject matter or have the same purpose should be read together). There are three degrees of escape. RCW 9A.76.110, .120, .130. “A person is guilty of escape in the first degree if, being detained pursuant to a conviction of a felony or an equivalent juvenile offense, he escapes from custody or a detention facility.” RCW 9A.76.110(1).
Second degree escape can occur in a variety of ways, only one of which is potentially applicable here.2 A person who *799has (1) been charged with a felony or an equivalent juvenile offense, and (2) escapes from custody is guilty of second degree escape. RCW 9A.76.120(l)(b). Finally, a person commits third degree escape by escaping from custody. RCW 9A.76.130(1).
The three degrees of escape each carry a different penalty. RCW 9A.76.110(2) (first degree escape is a class B felony); RCW 9A.76.120(2) (second degree escape is a class C felony); RCW 9A.76.130(2) (third degree escape is a gross misdemeanor). This shows that the Legislature intended to treat an offender who is detained pursuant to a felony conviction more harshly than an offender not so detained.
Here, the net effect of the underlying arrest warrant was to haul Mr. Walls into court for a judicial determination of whether or not he had violated the conditions of his probation. He was not then detained pursuant to a conviction, he was detained based on allegations, and allegations only, that he violated his probation.
Of course, if Mr. Walls was judicially determined to have violated his probation and then escaped, this would be a different situation. However, Mr. Walls was being detained pursuant to accusations, not a conviction, when he ran away from the officer. Here, the facts simply do not support a charge of first degree escape.
Contrary to the majority’s assertion, State v. Solis, 38 Wn. App. 484, 685 P.2d 672 (1984) is distinguishable from the present case. This court’s decision holding Mr. Solis was detained pursuant to a felony conviction was predicated on the application of RCW 9.95.130. “Until his arrest, by virtue of RCW 9.95.130, [Mr. Solis] was an escapee until apprehended.” Id. at 486 (emphasis added). In other words, Mr. Solis was detained prior to his arrest because his parole officer had already suspended his parole status. Here, Mr. Walls was on probation — not parole. There has been no showing that his probation was suspended. And there was yet to be a judicial determination of whether Mr. Walls violated his probation.
Division One’s holding in State v. Perencevic, 54 Wn. App. *800585, 774 P.2d 558 (1989) is too broad. A mere “causal relationship between the warrants and the prior felony convictions” is simply not sufficient to charge a defendant with first degree escape. Id. at 589. First degree escape requires detention pursuant to a felony conviction, not detention that is somehow related to a prior felony conviction. Interpreting the requirements of first degree escape in such a loose manner violates the Legislature’s overall intent, as evidenced by the varying levels of punishment for escape. Moreover, statutes should be interpreted in a way that provides lenity to defendants. See State v. Bourne, 90 Wn. App. 963, 969, 954 P.2d 366 (1998) (rule of lenity requires an ambiguous statute to be interpreted most favorably to the defendant).
Mr. Walls should not be subjected to the same punishment as a convicted felon who goes “over the wall” at a maximum security penitentiary for merely running away from a police officer. This court applies statutes to fulfill the legislative intent. State v. Waters, 93 Wn. App. 969, 974, 971 P.2d 538 (1999). Convicting Mr. Walls of the same crime as felons who break out of prison ignores the Legislature’s statutory scheme by interpreting first degree escape in a vacuum. Statutes should not be “read in isolation or applied in a vacuum.” 2B Norman J. Singer, Statutes and Statutory Construction § 53:01, at 322 (6th ed. 2000).
A duck is a duck regardless of what you try to call it. Mr. Walls ran away from a police officer who was attempting to arrest him. That is resisting arrest. RCW 9A.76.040(1) (“A person is guilty of resisting arrest if he intentionally prevents or attempts to prevent a peace officer from lawfully arresting him.”). Certainly, prosecutors have wide discretion in deciding how to charge defendants. State v. Frazier, 82 Wn. App. 576, 587, 918 P.2d 964 (1996) (“State is given a great deal of discretion over the charging decision”). Their discretion is, however, limited to the facts of the case. Here, the facts simply do not justify a charge of first degree escape. I would reverse Mr. Walls’s conviction.

 The other ways involve escape from a detention facility (which Mr. Walls was not in) or a sexually violent predator who leaves the state. RCW 9A.76.120(l)(a), (c).